Title: To James Madison from Tobias Lear, 11 April 1802 (Abstract)
From: Lear, Tobias
To: Madison, James


11 April 1802, Cap Français. No. 25. “On the ninth the Genl. in Chief arrived here from Port au Prince, in a Frigate. In the forenoon of the tenth I waited upon him, when he informed me, in the first moment of our meeting, that he could not receive me as a public Character from the U. States, and desired I would no longer exercise the functions of Commercial Agent in the Island. I demanded the reason of this Change. He observed that as he was an Officer subordinate to the Govt. of France, he had not the power to receive and acknowledge a Consul from a foreign nation … and that on his arrival, he was so much engaged in a variety of important concerns, that he had received and acknowledged me without reflection. I told him I should have been releived from much trouble and anxiety had this event taken place at our first meeting; but as it was, I should comply with his request, and no longer exercise the functions of Commercial Agent.… He then observed, that he was sorry to tell me he had been informed by letters and other-ways, that I had written to the U. States, to caution the Citizens agt. sending their vessels or receivg bills on France in payment for their Cargoes, as these bills wd. not be paid; and also that I had done everything in my power to excite differences between the Citizens of the two Nations. I was astonished at this, and assured him in the strongest manner, that it was a base calumny and a scandelous falsehood.… I demanded the names of those who had given this information. He told me I should have them; and observed that he hoped I could remove the imputation.… On coming home I took the Arms of the U. S. from my door, and immediately wrote to the Genl. in Chief, informing him that I was fully satisfied with the reasons which he had assigned for not receiving and acknowledging me in my public Character, and requested he wd. be so good as to give them to me in writing … and again requested he wd. give me the names of those who had given him the information of which he had spoken.… To this letter I received no answer.
“I have written to Mr. Caldwell & Mr. Dandridge, informg them of this determination of the Genl. in Chief.… I shall embark in the course of ten days on board some vessel for the U. States.
“Admiral Villaret Joyeuse sailed yesterday for France.… The Batavian fleet of 6 or 8 ships will sail in a week or ten days for the Chesapeak.
“Pecchion has written things which have caused disgust with the United States and the citizens thereof. Their conduct towards me is on that ground.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4); FC (ibid.). RC 3 pp.; docketed by Brent. Italicized words are those encoded by Lear and decoded here by the editors using a key from the Lear family papers (owned by Stephen Decatur, Garden City, N.Y., 1958). RC decoded interlinearly by JM.



   
   A full transcription of this document has been added to the digital edition.

